Citation Nr: 1513951	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for status post biopsy of mouth lesion, to include as secondary to service-connected gastroesophageal reflux disease (GERD) with Barrett's esophagus, hypertrophic gastritis, and irritable bowel syndrome (IBS).

2.  Entitlement to an initial rating higher than 30 percent for GERD with Barrett's esophagus, hypertrophic gastritis, and IBS.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) (except for a period when a temporary total rating was in effect), rated noncompensable prior to February 11, 2008, 30 percent disabling from February 11, 2008 through May 12, 2008, and 50 percent disabling since September 1, 2008.

4.  Entitlement to a higher initial rating for left shoulder arthritis, rated 10 percent disabling prior to February 11, 2008 and 20 percent disabling since that date.

5.  Entitlement to an initial rating higher than 10 percent for traumatic brain injury (TBI) with residual post-concussion syndrome and post-traumatic tension type headaches.

6.  Entitlement to an initial compensable rating for a residual right forearm scar, status post basal cell carcinoma.

7.  Entitlement to an initial compensable rating for a residual left outer thigh scar, status post biopsy of basal cell carcinoma.

8.  Entitlement to a higher initial rating for a bridge of the nose scar with two residual neck scars, status post basal cell carcinoma, rated noncompensable prior to September 24, 2008 and 10 percent disabling since that date.

9.  Entitlement to an initial compensable rating for a right calf scar, status post basal cell carcinoma excision.

10.  Entitlement to an initial compensable rating for left shoulder basal cell carcinoma.

11.  Entitlement to an initial compensable rating for residual posterior torso scars of the left upper back and mid upper back, status post biopsies of basal cell carcinoma.

12.  Entitlement to an initial compensable rating for left upper arm basal cell carcinoma.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) from June 2007, December 2008, July 2009, September 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Salt Lake City, Utah and Seattle, Washington.  The RO in Seattle, Washington currently has jurisdiction over the Veteran's claims.

In the June 2007 decision, the RO granted service connection for PTSD, left shoulder arthritis, a bridge of the nose scar, a right calf scar, a left shoulder scar, and a left forearm scar and assigned initial noncompensable disability ratings.  All such initial ratings were effective from June 1, 2007 except for the rating assigned for the left shoulder scar, which was effective from September 1, 2007.  

In the December 2008 decision, the RO granted service connection for basal cell carcinoma of the left shoulder, left upper back, and left upper arm and assigned initial noncompensable disability ratings.  The initial ratings for basal cell carcinoma of the left shoulder and left upper back were effective from February 4, 2008 and the initial rating for basal cell carcinoma of the left upper arm was effective from April 30, 2008.  The RO also made the following determinations: assigned an initial 30 percent disability rating for PTSD, effective from March 26, 2008; and assigned an initial 10 percent disability rating for left shoulder arthritis, effective from June 1, 2007 through March 17, 2008 and an initial 20 percent disability rating, effective from March 18, 2008.

In the July 2009 decision, the RO granted service connection for TBI with residual post-concussion syndrome and assigned an initial 10 percent disability rating, effective from May 11, 2009.  The RO also granted a temporary total (100 percent) rating for PTSD due to hospitalization in excess of 21 days, effective from May 13, 2008 through August 1, 2008.  A 30 percent rating was awarded for PTSD, effective from August 2, 2008.  

As the Veteran was granted the full benefit sought for PTSD during the period from May 13, 2008 through August 1, 2008, his appeal for a higher initial rating for this disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the September 2010 decision, the RO granted service connection for GERD with Barrett's esophagus and hypertrophic gastritis and assigned an initial 10 percent disability rating, effective from December 23, 2009.

A Decision Review Officer (DRO) assigned an initial 50 percent disability rating for PTSD, effective from September 1, 2008, by way of a February 2013 decision.  The DRO also reduced the disability rating for TBI with residual post-concussion syndrome and post-traumatic tension type headaches from 10 percent to 0 percent, effective from May 11, 2009.

In March 2013, the RO granted service connection for IBS, effective from December 23, 2009.  This disability was rated in conjunction with the already service-connected GERD with Barrett's esophagus and hypertrophic gastritis and the initial rating for the service-connected gastrointestinal disability remained at 10 percent.

In the May 2013 decision, a DRO made the following determinations: denied entitlement to service connection for status post biopsy of mouth lesion; granted service connection for a residual left outer thigh scar, status post biopsy of basal cell carcinoma and assigned an initial noncompensable disability rating, effective from December 9, 2011; granted service connection for a residual right forearm scar, status post basal cell carcinoma and assigned an initial noncompensable disability rating, effective from September 17, 2008; assigned an initial 30 percent disability rating for the service-connected gastrointestinal disability, effective from December 23, 2009; assigned an initial 10 percent disability rating for a bridge of the nose scar with two residual neck scars, status post basal cell carcinoma, effective from September 24, 2008; assigned an initial 10 percent disability rating for TBI with residual post-concussion syndrome and post-traumatic tension type headaches, effective from May 11, 2009; assigned an initial 30 percent disability rating for PTSD, effective from February 11, 2008; and assigned an initial 20 percent disability rating for left shoulder arthritis, effective from February 11, 2008.

The DRO also granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from April 30, 2008, by way of the May 2013 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected left shoulder arthritis and some of his service-connected scars may have worsened since his last VA examinations in October 2009 and December 2012, respectively.  For instance, during the October 2009 left shoulder orthopedic examination, shoulder abduction was recorded as being to 82 degrees with pain beginning at that point.  Also, the report of the December 2012 skin examination indicates that none of the Veteran's scars were painful.  However, his June 2013 notice of disagreement indicates that he was only able to abduct his left arm to approximately 30 degrees (at which point he began to experience shoulder pain) and that his right forearm, left outer thigh, right calf, and posterior torso scars were all tender and painful upon palpation.  Given this evidence and the fact that the appeal for higher initial ratings for the service-connected scars are otherwise being remanded to obtain additional treatment records, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected left shoulder arthritis and scars is triggered.

With respect to the appeal for a higher initial rating for the service-connected gastrointestinal disability, the Veteran was afforded VA examinations in December 2012 to assess the severity of this disability.  These examinations addressed the symptoms associated with his service-connected GERD, Barrett's esophagus, and IBS.  However, the examination reports do not contain adequate information as to the severity of the symptoms associated with the service-connected gastritis so as to allow for a proper evaluation of this disability under the appropriate diagnostic code.  See 38 C.F.R. § 4.114, DC 7307.  As a higher rating is potentially warranted under the diagnostic code applicable to gastritis, new VA examinations shall also be conducted upon remand to assess the severity of the service-connected gastrointestinal disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

The report of a September 2012 examination for the Veteran's claimed mouth lesion from Naval Hospital Bremerton indicates that he was scheduled for follow up treatment in 6 months.  Also, an October 2012 dermatology examination report from this facility reflects that he was scheduled for an additional skin evaluation in 12 months.  The most recent treatment records from Naval Hospital Bremerton in the claims file are dated to November 2012.  Thus, it appears that there are federal treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  Updated VA treatment records should also be obtained upon remand.  38 U.S.C.A. § 5103A(b),(c).

Also, a May 2008 correspondence from the Veteran to his congressman, a March 2011 letter from the Veteran's representative, VA psychiatry evaluation notes dated in March and June 2011, and an April 2011 VA primary care treatment note indicate that the Veteran has received psychiatric treatment/evaluations from Washington Physicians Health Program/Dr. Alberti and Dr. Westphal.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified treatment providers. Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

In addition, the Veteran's representative raised a claim of service connection for alcohol dependence as secondary to service-connected PTSD in a December 2010 letter.  This claim has not been adjudicated by the AOJ.  Also, the Veteran's representative contended in a January 2014 letter that there was clear and unmistakable error (CUE) in the July 2009 rating decision that assigned an effective date of May 11, 2009 for the grant of service connection for TBI with residual post-concussion syndrome.  The AOJ has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The service connection issue and the CUE issue are inextricably intertwined with the issues of entitlement to higher initial ratings for PTSD and TBI, respectively.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Hence, the Board will defer adjudication of these two higher initial rating issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall adjudicate the Veteran's claim of service connection for alcohol dependence as secondary to service-connected PTSD (see the December 20, 2010 letter from his representative) and his claim of CUE in the July 2009 rating decision that assigned an effective date of May 11, 2009 for the grant of service connection for TBI with residual post-concussion syndrome (see the January 27, 2014 letter from his representative).  These issues shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  Obtain and associate with the claims file all treatment records from Naval Hospital Bremerton dated from November 2012 through the present; from the VA Puget Sound Health Care System dated from August 2013 through the present; and all such relevant records from any other sufficiently identified federal facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, a mouth lesion, scarring, carcinoma, a gastrointestinal disability, and residuals of a traumatic brain injury from Washington Physicians Health Program/Dr. Alberti (see the May 2008 correspondence from the Veteran to his congressman) and Dr. Westphal (see the March 2011 letter from the Veteran's representative, the VA psychiatry evaluation notes dated in March and June 2011, and the April 2011 VA primary care treatment note).  The AOJ shall attempt to obtain any such records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA. 

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.
4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for appropriate VA examinations to evaluate the current severity of his service-connected GERD, Barrett's esophagus, gastritis, and IBS.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all manifestations or complications of the Veteran's GERD, Barrett's esophagus, gastritis, and IBS.  Specifically, the examiner shall report whether the gastritis is associated with severe hemorrhages or large ulcerated or eroded areas.

The examiner shall also indicate the severity of any spasm of the esophagus or stricture of the esophagus (i.e., moderate; severe and permitting liquids only; or permitting passage of liquids only with marked impairment of general health).

The examiner shall also report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD and IBS, to include any abdominal distress, diarrhea, constipation, vomiting, weight loss, hematemesis, melena, anemia, or pain.

The examiner shall also indicate the extent to which any symptoms associated with GERD and IBS cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

The examiner must provide reasons for any opinion given.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left shoulder arthritis.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All appropriate ranges of left shoulder motion shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of left shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner must provide reasons for any opinion given.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA scars examination to evaluate the current severity of his service-connected scars of the right forearm, left outer thigh, bridge of the nose, neck, right calf, left shoulder, posterior torso (left upper back and mid upper back), and left upper arm.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of any scarring of the right forearm, left outer thigh, bridge of the nose, neck, right calf, left shoulder, posterior torso (left upper back and mid upper back), and left upper arm, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner shall also report whether any head, face, or neck scar is associated with visible or palpable tissue loss, gross distortion or asymmetry of any features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement (including elevation or depression of the scar on palpation, adherence to underlying tissue, hypo or hyperpigmentation, abnormal skin texture (irregular, atrophic, shiny, scaly, etc.), missing underlying soft tissue, or indurated or inflexible skin).

The examiner must provide reasons for any opinion given.

7.  If a benefit for which a sufficient substantive appeal has been submitted remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

